Title: From George Washington to Daniel Parker, 19 March 1783
From: Washington, George
To: Parker, Daniel


                        
                            Sir,
                            Newburgh 19th March 1783.
                        
                        The Silk which you expected from Boston for lining is arriv’d—but White—Mr Smith expects other—but this is
                            uncertain—My Coat of which I am in great want, in the meanwhile stands.
                        I shall thank you therefore to bring me a Buff lining of any
                                kind from Philadelphia—sufficient for a Coat and Vest-Coat.
                        If a pair of French Epaulettes (gold) could be had, I would thank you for bringing me a pair—I do not want
                            them of the largest & richest kind; because it is for a frock Coat they are intended—nor would I have them of the
                            mean kind—such as you will probably see upon Count de Dillon or any Field Officer in the French
                            Service are of the kind I would prefer. I am Sir Yr Obedt Servt
                        
                            Go: W——n
                        
                    